Opinion by
Hoffman, J.,
Appellant contends that this Court must hold that a search and seizure was illegal with respect to him because the Supreme Court of Pennsylvania held that the search of an automobile occupied by the appellant and his co-defendant was illegal with respect to the co-defendant, Commonwealth v. Lewis, 442 Pa. 98, 275 A. 2d 51 (1971). The facts of the search as set forth in Lewis are identical to the circumstances presented in the instant matter. Appellant is also in the same posture with respect to standing as his co-defendant Lewis. If this Court fails to effectuate the Lewis opinion by holding that the search is valid with respect to the appellant, we would deny appellant the same protection of his constitutional rights as was accorded his co-defendant. See Commonwealth v. Fleming, 221 Pa. Superior Ct. 481, 291 A. 2d 874 (1972); Commonwealth v. Fleischman, 221 Pa. Superior Ct. 482, 291 A. 2d 874 (1972).
Accordingly, the judgment of the lower court is reversed and a new trial ordered.